United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1876
Issued: March 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 13, 2012 appellant, through her attorney, filed a timely appeal from the
June 13, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has more than
a 10 percent permanent impairment of her right arm, for which she received schedule awards.
FACTUAL HISTORY
OWCP accepted that on July 15, 2002 appellant, then a 48-year-old rural carrier,
sustained a right shoulder sprain due to performing her work duties. Appellant underwent right
shoulder surgery in November 2002 which was authorized by OWCP. Under a different file,
1

5 U.S.C. §§ 8101-8193.

OWCP accepted that appellant sustained a new traumatic injury on October 12, 2003 in the form
of affections of the right shoulder region. In June 2005, appellant underwent additional right
shoulder surgery in June 2005.2
By decision dated June 4, 2009, OWCP awarded appellant a schedule award for a five
percent permanent impairment of her right arm.
In a November 3, 2009 decision, an OWCP hearing representative found that a
September 25, 2009 report of Dr. Steven Allon, an attending Board-certified orthopedic surgeon,
warranted further development of the medical evidence by OWCP. It was explained that
Dr. Allon had correctly identified that appellant had undergone a resection of the distal clavicle,
which was not indicated in OWCP’s statement of accepted facts. OWCP’s hearing
representative also noted that Dr. Howard Zeidman, a Board-certified orthopedic surgeon, had
served as an impartial medical specialist in order to resolve a conflict in the medical opinion
evidence between Dr. Allon and Dr. Henry Magliato, a Board-certified orthopedic surgeon
serving as an OWCP medical adviser. However, Dr. Zeidman also failed to address the
November 2002 resection surgery. OWCP’s hearing representative therefore remanded the case
to OWCP to amend the statement of accepted facts and to request that Dr. Zeidman provide a
supplemental report.
Following development of the medical evidence in accordance with the remand, OWCP
issued a September 23, 2010 decision in which it denied appellant’s claim that she was entitled
to additional schedule award compensation.
In a December 27, 2010 decision, OWCP set aside its September 2010 decision finding
that Dr. Zeidman failed to provide sufficient clarification of the reports he produced as an
impartial medical specialist. The case was remanded to OWCP for referral of appellant to a new
impartial medical specialist.
OWCP referred appellant Dr. Zohar Stark, a Board-certified orthopedic surgeon, for an
impartial medical examination and opinion on appellant’s permanent impairment. In an April 7,
2011 report, Dr. Stark concluded that appellant had 10 percent permanent impairment of her
right arm under the standards of the sixth edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment (6th ed. 2009). Dr. Stark stated:
“According to the [sixth edition of the A.M.A., Guides], it is my opinion that
[appellant] is entitled 10 percent impairment of her right upper extremity. That
percentage was arrived at as follows. Patient had a resection of her distal clavicle,
and according to the [A.M.A., Guides], Table 15-5, page 403, she is considered a
[c]lass 1 with 10 percent default. Her functional history, Table 15-7, page 406,
gives her a [g]rade [m]odifier of 1. Her physical exam[ination] modifier, Table
15-8, page 408, entitles her to a [g]rade [m]odifier of 1. Her clinical studies,
Table 15-9, page 410, allow her a [g]rade [m]odifier of 1. The total adjustment is
0, and, therefore, she is entitled to 10 percent permanent impairment of her right
upper extremity.”
2

Appellant’s surgery included resection of her right distal clavicle.

2

In a May 12, 2011 report, Dr. Magliato discussed Dr. Stark’s report and explained that he
concurred with Dr. Stark’s impairment rating methods.
As Dr. Magliato was a part of the initially identified conflict, a second OWCP medical
adviser was requested to review the medical records. In his October 1 and November 7, 2011
reports, Dr. Andrew Merola, a Board-certified orthopedic surgeon, discussed his review of the
medical evidence. He stated that he concurred with Dr. Stark’s conclusion of 10 percent
impairment.
By decision dated December 8, 2011, OWCP awarded appellant compensation for an
additional five percent impairment of her right arm for a total right arm impairment of 10
percent.
Appellant requested a hearing with an OWCP hearing representative. At the hearing held
on March 27, 2012, counsel argued that there was no conflict in the medical opinion evidence
between Dr. Allon and Dr. Magliato and therefore a referral to an impartial medical specialist
was improper.
In a June 13, 2012 decision, OWCP’s hearing representative affirmed OWCP’s
December 8, 2011 decision finding that Dr. Stark properly calculated appellant’s permanent
impairment.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 For OWCP decisions issued on or after
May 1, 2009, the sixth edition of the A.M.A., Guides (6th ed. 2009) is used for evaluating
permanent impairment.6
In determining impairment for the upper extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the upper
extremity to be rated. With respect to the shoulder, the relevant portion of the arm for the
present case, reference is made to Table 15-5 (Shoulder Regional Grid) beginning on page 401.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id.

6

See FECA Bulletin No. 9-03 (issued March 15, 2009). For OWCP decisions issued before May 1, 2009, the
fifth edition of the A.M.A., Guides (5th ed. 2001) is used.

3

After the Class of Diagnosis (CDX) is determined from the Shoulder Regional Grid (including
identification of a default grade value), the Net Adjustment Formula is applied using the grade
modifier for Functional History (GMFH), grade modifier for Physical Examination (GMPE) and
grade modifier for Clinical Studies (GMCS). The Net Adjustment Formula is (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX).7 Under Chapter 2.3, evaluators are directed to provide
reasons for their impairment rating choices, including choices of diagnoses from regional grids
and calculations of modifier scores.8
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”9 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.10 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.11
ANALYSIS
In the present case, OWCP accepted that on July 15, 2002 appellant sustained a right
shoulder sprain due to performing her work duties. Appellant underwent right shoulder surgery
in November 2002 which was authorized by OWCP. Under a different file, OWCP accepted that
she sustained a new traumatic injury on October 12, 2003 in the form of affections of the right
shoulder region. In June 2005, appellant underwent additional right shoulder surgery in
June 2005.12
Appellant received schedule awards for 10 percent permanent impairment of her right
arm. The Board finds that OWCP properly relied on the April 7, 2011 report of Dr. Stark, a

7

See A.M.A., Guides 401-11 (6th ed. 2009). Table 15-5 also provides that, if motion loss is present for a claimant
who has undergone a shoulder arthroplasty, impairment may alternatively be assessed using Section 15.7 (range of
motion impairment). Such a range of motion impairment stands alone and is not combined with a diagnosis
impairment. Id. at 405, 475-78.
8

Id. at 23-28.

9

5 U.S.C. § 8123(a).

10

William C. Bush, 40 ECAB 1064, 1975 (1989).

11

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

12

Appellant’s surgery included resection of her right distal clavicle.

4

Board-certified orthopedic surgeon, who served as an impartial medical specialist, in granting
appellant this amount of schedule award compensation.13
The Board has carefully reviewed the opinion of Dr. Stark and finds that it is based on a
complete and accurate factual and medical history and contains medical rationale in support of
its opinion on impairment. Therefore, the weight of the medical evidence with respect to
appellant’s arm impairment rests with Dr. Stark’s opinion.
In an April 7, 2011 report, Dr. Stark properly concluded that appellant had a 10 percent
permanent impairment of her right arm under the standards of the sixth edition of the A.M.A.,
Guides. He stated that appellant had had a resection of her distal clavicle and according to Table
15-5 on page 403 she was considered a class 1 with a 10 percent default value. Appellant’s
functional history modifier (Table 15-7, page 406) gave her a grade modifier of 1, her physical
examination modifier (Table 15-8, page 408) entitled her to a grade modifier of 1 and her clinical
studies modifier (Table 15-9, page 410) allowed her a grade modifier of 1. Dr. Stark noted that
the total adjustment was zero and, therefore, appellant was entitled to compensation for a 10
percent permanent impairment of her right arm.
The Board notes that Dr. Stark chose the correct diagnosis-based impairment upon which
to base his evaluation and his modifier values were appropriate given the medical findings of
record. Dr. Stark properly applied the relevant standards of the A.M.A., Guides and explained
his calculations.
The Board finds that appellant did not submit sufficient medical evidence to show that
she has more than a 10 percent permanent impairment of her right arm, for which she received
schedule awards.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she has
more than a 10 percent permanent impairment of her right arm, for which she received schedule
awards.

13

OWCP properly found a conflict in the medical evidence between Dr. Allon, an attending Board-certified
orthopedic surgeon, and Dr. Magliato, a Board-certified orthopedic surgeon, serving as an OWCP medical adviser.
On appeal, counsel argued that there was no conflict in the medical evidence between the two physicians, but he did
not adequately explain this assertion.

5

ORDER
IT IS HEREBY ORDERED THAT the June 13, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 14, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

